Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/11/202 have been entered. Claims 1-41, 43-44, 53 and 65 have been cancelled.  Claims 42, 45, 48, 52, 55 and 60 have been amended.  Claims 67-69 are new. Claims 42, 45-52, 54-64 and 66-69 are pending. Claims 59 and 64 are withdrawn. Claims 42, 45-52, 54-58, 60-63 and 66-69 are under examination.


Claim Rejections Withdrawn
The rejection of claim 44 and 66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claims.
	
The rejection of claims 42, 46, 47, 50, 51, 52, 55, 56 and 58 under 35 U.S.C. 103 as being unpatentable over Curtiss et al. US 2012/0087946 4/12/12 cited in IDS in view of Guirakhoo et al. US 2019/0030157 1/31/2019 with priority to provisional application 62/290,744 filed on Feb 3, 2016 is withdrawn in view of the amendment to the claims.

The rejection of claim 43-45, 48-49 and 53-54 under 35 U.S.C. 103 as being unpatentable over Curtiss et al. US 2012/0087946 4/12/12 cited in IDS  and Guirakhoo et al. US 2019/0030157 1/31/2019 with priority to provisional application 62/290,744 filed on Feb 3, 2016 as applied to claims 42, 46,  47, 50, 51, 52, 55, 56, 58 above further in view of Zhu et al. Emerging Microbes and Infections (2016)  5, e22; doi:10.1038/emi.2016.48 published online March 16, 2016 and Ciaramella et al. WO2017/015463 1/26/2017 filed July 21 2016 is withdrawn in view of the amendment to the claims.




New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

            Claims 42, 45-52, 55, 56, 58, 67  and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss et al. US 2012/0087946 4/12/12 cited in IDS in view of  Ciaramella et al. WO2017/015463 1/26/2017 filed July 21 2016.
Claim 42: Curtiss et al disclose a genetically modified recombinant derivative of a facultative intracellular invasive bacterial pathogen wherein the recombinant derivative exhibits in vivo regulated delayed attenuation, regulated delayed lysis and regulated delayed synthesis of antigens wherein the recombinant derivative is used for delivery of heterologous antigens to the host cell. See paragraph 6-16 and paragraph 41.
The regulated delayed lysis and regulated delayed synthesis of heterologous antigen is delaying bacterium induced host programmed cell death to ensure delivery and or synthesis of the heterologous antigen. See paragraph 41.
Curtiss et al disclose that the heterologous antigen is a viral antigen such as flavivirus antigen.  See paragraph 63, 96 and 97.
Curtiss et al list various types of recombinant bacterial species. See paragraph 42-44.
Curtiss et al disclose codon optimization (for efficient expression in host cells) of the gene encoding the protective antigen to be expressed in the recombinant bacteria derivative e.g. Salmonella. See paragraph 229.
With regard to claim 46, the recombinant derivative possesses one or more mutations that enables escape from the pathogen containing vesicle into the cytosol (i.e. endosomal escape, see paragraph 47) for regulated lysis for delivery of protein antigens to the proteosome to enhance induction of antigen specific cellular immune responses (see paragraph 47 and paragraph 266 (use of SopE2 fusion to rapidly ubiquinate and facilitate protein trafficking to the proteasome).
With regard to claim 47, Curtiss et al disclose regulated delayed lysis plasmid vector i.e. an extrachromosomal vector comprising a nucleic acid sequence that when expressed substantially functions as murA and completes the recombinant bacteria comprising a murA deletion. The recombinant bacteria with a murA deletion-insertion mutation grown in the presence of arabinose exhibit effective colonization of effector 
With regard to claim 48-49, the regulated phenotypes are dependent on arabinose (see above and paragraph 53) and mannose (see paragraph 170 disclosing the pmi-2426 deletion mutant bacterium that grows in the presence of 
mannose, is capable of synthesizing a complete LPS O-antigen.  But 
non-phosphorylated mannose, which is the form required for bacterial uptake, is 
unavailable in vivo.  Hence, a bacterium comprising a .DELTA.pmi-2426 mutation 
loses the ability to synthesize LPS O-antigen serotype specific side chains 
after a few generations of growth in vivo.  
With regard to claim 52, Curtiss et al disclose the said genetically modified recombinant derivative of a facultative invasive bacterial pathogen that delivers a DNA vaccine plasmid vector encoding the heterologous flavivirus antigens and for expressing said antigens in host cells such as animal or human and said derivative is engineered for translational acceleration i.e. codon optimization (for efficient expression in host cells). See paragraph 229 and paragraphs 88-94, 99-100.
With regard to claim 56 the recombinant bacteria is recombinant attenuated salmonella strain (see paragraph 44, 45, 147-151, 208), Salmonella enterica serovar, S. typhimurium, S. typhi, S. paratyphi, S. gallinarum, S. enteritidis, S. choleraesius, S. arizona, or S. Dublin strains.
Curtiss et al disclose engineering the strains to synthesize the mono-phosphoryl lipid A, which is non-toxic and yet serves as an adjuvant agonist of both murine and human TLR4. See paragraph 60-61 and 208.
Regarding claim 58, Curtiss et al disclose vaccine compositions comprising the recombinant derivative. See paragraph 190-197.

With respect to claim 42 and 45, Curtiss et al does not disclose that the flavivirus antigens are non-glycosylated ZIKV antigens and induction of mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses 
With regards to claim 50, Curtiss et al does not disclose that ZIKV antigens useful for a ZIKV vaccine include ZIKV polyprotein which comprises pRM protein, E protein, capsid and non-structural proteins NS1, NS2, NS2B, NS3, NS4A, NS4B, NS5 any of which may be engineered for acceleration or translational delay.
With regards to claim 51 and claim 67 and claim 68, Curtiss et al does not disclose that the ZIKV antigens useful for a ZIKV vaccine  is pRM protein, E protein, capsid or a combination of any two or all three, any of which may be engineered for acceleration or translational delay.
With regard to claim 52, Curtiss et al does not disclose genetically modified recombinant derivative of a facultative invasive bacterial pathogen that delivers a DNA vaccine vector encoding ZIKV protein antigens engineered for translational acceleration or delay to be synthesized in an immunized animal host to induce mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses specific to ZIKV and do not cross react with other flaviviruses.

Ciaramella et al disclose that Zika virus is a member of the Flaviviridae virus family and the flavivirus genus. Ciaramella et al disclose that in humans, it causes a disease known as Zika fever and is spread to people through mosquito bites and there is no vaccine to prevent or medicine to treat Zika virus. See page 4 lines 1-7.
Ciaramella et al disclose open reading frames encoding ZIKV antigenic polypeptide (see p. 46) and disclose that polynucleotides encoding ZIKV antigenic polypeptides can be codon optimized to match codon frequencies in host organisms, or to  remove or add translation modification sites in the encoded protein, for example, glycosylation sites and other codon-optimization uses disclosed therein. See p. 51 lines 17-31.

With regards to claim 42, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention that the heterologous flavivirus antigen synthesized by the recombinant bacteria derivative of Curtiss et al can be ZIKV antigens that are codon-optimized to remove glycosylation sites such as those disclosed by Ciaramella et al including ZIKV polyprotein fusion which comprises pRM protein, E protein, capsid and non-structural proteins NS1, NS2, NS2B, NS3, NS4A, NS4B, NS5, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do so is that Ciaramella et al disclose that Zika virus is a member of the Flaviviridae virus family and the flavivirus genus and that in humans, it causes a disease known as Zika fever and is spread to people through mosquito bites and there is no vaccine to prevent or medicine to treat Zika virus. Thus, it would have been prima facie obvious to a person of ordinary skill in the art to develop vaccines against Zika virus as taught by Ciaramella et al.
 Ciaramella et al disclose that the ZIKV antigens encoding polynucleotides for delivery of ZIKV antigens can be codon optimized to remove translation modification sites in the encoded protein, for example, glycosylation sites. 

With regards to claim 52, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention that the heterologous flavivirus antigen synthesized by the recombinant bacteria derivative of Curtiss et al can be ZIKV antigens including ZIKV antigens that are codon-optimized to remove glycosylation sites such as those disclosed by Ciaramella et al, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do so is that Ciaramella et al disclose that Zika virus is a member of the Flaviviridae virus family and the flavivirus genus and that in humans, it 
The combination of Curtiss et al and Ciaramella et al meets the structural limitations of the genetically modified recombinant derivative of a facultative intracellular bacterial pathogen of the instant claims and thus will also induce mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses specific to ZIKV and do not cross react with other flaviviruses including Dengue virus.

Response to Applicants Arguments
Applicants state that Ciaramella et al was disclosed to teach codon optimization of polypeptides, which can include removal of glycosylation sites, Ciaramella et al, however, does not disclosing optimizing ZIKV antigen. More specifically the Ciaramella reference alone or in combination with the other cited references does not teach modifying codons to prevent the immune system responses elicited by a claimed ZIKV elicited by a claimed ZIKV vaccine from cross reacting with other flaviviruses, particularly a Dengue virus.
Applicants’ argument has been carefully considered but is not persuasive for the following reasons. Claim 42 does not disclose optimizing ZIKV antigen but recites that ZIKV antigens are encoded by codon-optimized nucleotide sequences.
In addition claim 52 does not disclose optimizing ZIKV antigen but recites that “… that delivers a DNA vaccine vector encoding ZIKV protein antigens, engineered for translational acceleration or delay…”

In addition in claim 42 the codon optimization of the nucleotide sequence in claim 42 is optional because of the recitation of “and/or” in line 3.
In addition, claims 42 and 52 do not recite that modifying codons encompass modifying codons to prevent the immune system responses elicited by a claimed ZIKV elicited by a claimed ZIKV vaccine from cross reacting with other flaviviruses, particularly a Dengue virus.
Also, the claims do not recite a genetically modified recombinant derivative of a facultative intracellular invasive bacterial pathogen encoding ZIKV antigens is codon-optimized to enable efficient translation of the ZIKV mRNA and stabilize the ZIKV mRNA by removing RNase E cleavage sites.
The codon-optimization in claim 42 is recited broadly and does not point to any particular type of codon optimizing which results in any particular effect. In addition, in claim 42 the codon optimization of the nucleotide sequence in claim 42 is optional because of the recitation of “and/or” in line 3 and in claim 52 there is no requirement for codon optimization.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The combination of Curtiss et al and Ciaramella et al meets the structural limitations of the claimed genetically modified recombinant derivative of a facultative intracellular bacterial pathogen and thus will also induce mucosal and systemic antibody 

Applicants’ argument that the combination of the cited references only provides general guidance without teach or suggesting the claimed invention with any particularity and that the rejection appears to be based on the “obvious to try” argument for obviousness is considered but is not persuasive.

This is because the rejection above does not use the obvious to try rationale (i.e. choosing from a finite number of identified predictable solutions, with a reasonable expectation of success) but uses the TSM rationale (i.e. some teaching, suggestion or motivation in the prior at that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention). See MPEP 2143.

The obvious to try rationale articulates several lines of inquiry (see MPEP 2143 (E)) which are:
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

	These 4 lines of inquiry for the obvious to try rationale are not stated in the rejection above.
	The lines of inquiry needed to be articulated for the KSR rationale “Some Teaching, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention” (MPEP 2143 (G)) are set forth in the rejection above and are:

1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.  See also MPEP 2143.01.
A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP 2143.01.

The combination of Curtiss et al and Ciaramella et al delineated above with an articulated reasoning with regards to a teaching, suggestion or motivation, renders prima facie obvious:
Claim 42 (and dependent claims) drawn to a genetically modified recombinant derivative of a facultative intracellular invasive bacterial pathogen that delivers synthesized ZIKV protein antigens that are encoded by codon optimized nucleotide sequences and/or exhibit in vivo regulated delayed attenuation, regulated delayed synthesis of protective ZIKV antigens and regulated delayed lysis with delivery of non-glycosylated ZIKV antigens to induce mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses specific to ZIKV, wherein said mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses are specific to ZIKV and do not cross react with other flaviviruses; and 
Claim 52 drawn to a genetically modified recombinant derivative of a facultative intracellular invasive bacterial pathogen that delivers a DNA vaccine vector encoding ZIKV protein antigens, engineered for translational acceleration or delay, to be synthesized in an immunized animal host to induce mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses with such immune responses specific to ZIKV and not cross reacting with other flaviviruses.


            Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss et al. US 2012/0087946 4/12/12 cited in IDS and Ciaramella et al. WO2017/015463 1/26/2017 filed July 21 2016 as applied to claims 42, 45-52, 55, 56, 58, 67 and 68 above further in view of Zhu et al. Emerging Microbes and Infections (2016) 5, e22; doi:10.1038/emi.2016.48 published online March 16, 2016.

Zhu et al disclose that the ZIKV viral antigens such as C, prM, E, and the NS antigens comprise O-glycosylation and N-glycosylation sites. See page 3 last bridging sentence of column 1 to lines 1-3 of column 2; figure 2.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention that the O-glycosylation sites and N-glycosylation sites of the C, prM, E, and the NS antigens are the glycosylation sites to be removed in the method of Curtiss et al and Ciaramella et al, resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that the combination of  Curtiss et al and Ciaramella et al disclose the removal of glycosylation sites in the encoded ZIKV  vaccine antigen and Zhu et al disclose the glycosylation sites that are present on the ZIKV vaccine antigens i.e. C, prM or E, thus one of ordinary skill in the art would have been motivated to removal these sites of glycosylation of these antigens since the combination of Curtiss et al and Ciaramella et al disclose removal of glycosylation sites on the ZIKV antigens.
See response to Applicants’ Arguments above.

                  Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Curtiss et al. US 2012/0087946 4/12/12 cited in IDS and Ciaramella et al. WO2017/015463 1/26/2017 filed July 21 2016 as applied to claims 42, 45-52, 55, 56, 58, 67 and 68 above further in view of Curtiss et al. US 9,050,285 June 9, 2015.

Curtiss ‘285 disclose the use of avirulent strains of Salmonella which can be genetically engineered to stably express, at high levels, colonization and virulence antigens from other bacterial, viral and parasitic and fungal pathogens. See column 1 lines 37-64. 
With regard to the ΔpagP::Ptrc lpxE mutation recited in claim 57, Curtiss ‘285 disclose a ΔpagP mutation i.e. ΔpagP81 and expression of the lpxE under control of Plpp promoter  (see col. 10 lines 39-58, col. 29 lines 47-58). However, Curtiss’ 285 disclose other promoters that can be used and regulated such as the Ptrc promoter. See column 18 lines 15-30 and lines 54-55. The pagP deletion mutation and lpxE expression reduces fluid secretion by reducing toxicity of lipid A in the recombinant Salmonella. See column 31 lines 4-16.
Curtiss ‘285 disclose combining the one or mutations in the Salmonella. See column 32 lines 57-67 to column 33.
With regards to claim 57, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have made a ΔpagP::Ptrc lpxE mutation in the recombinant attenuated Salmonella vaccine of the combination of Curtiss ‘946 and Ciaramella et al as taught by Curtiss’‘285, thus resulting in the instant invention with a reasonable expectation of success.
 The motivation to do so is that Curtiss ‘285 disclose recombinant attenuated Salmonella vaccines that comprise  a ΔpagP mutation i.e. ΔpagP81 and expression of the lpxE under control of Plpp promoter  (see col. 10 lines 39-58, col. 29 lines 47-58). However, Curtiss’ 285 disclose other promoters that can be used and regulated such as the Ptrc promoter. See column 18 lines 15-30 and lines 54-55. The pagP deletion mutation and lpxE expression reduces fluid secretion by reducing toxicity of lipid A in the recombinant Salmonella. 
Response to Applicants Argument
Applicants argue that the Office Action does not provide an apparent reason to combine the independently known LacI regulatable Ptrc promoter and constitutive Plpp promoter in order to control expression of the F. tularensis lpxE gene. As described in the specification, the vaccine constructs display regulated delayed synthesis of antigens due to the inclusion of araC ParaBAD regulation of the repressor LacI gene as inserted into a deletion of the relA gene (see paragraph [0056]). Thus, the presence of LacI in the vaccine strain grown in the presence of arabinose at the time of administration prevents expression of the lpxE gene so that normal LPS lipid A is synthesized to enhance invasiveness of the vaccine strain (see paragraph [0039]). During cell division in vivo (where arabinose is absent) LacI is diluted out and the lpxE gene is gradually expressed to gradually convert lipid A into the mono-phosphoryl form (but after the vaccine cells have colonized effector lymphoid tissues) (see paragraph [0039] and Table 1). Thus, the LacI regulatable Ptrc and constitutive Plpp promoters are not interchangeable, since one would have to know the effects on initial expression of the lpxE gene to diminish invasiveness and thus effectiveness of the vaccine construct. 
Applicants’ argument has been carefully considered but is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vaccine constructs display regulated delayed synthesis of antigens due to the inclusion of araC ParaBAD regulation of the repressor lacI gene as inserted into a deletion of the relA gene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejection Maintained

 The rejection of claim 60, 62, 63 and applied to new claim 69 under 35 U.S.C. 103 as being unpatentable over Curtiss et al. US 2012/0087946 (Curtiss ‘946)  4/12/12 cited in IDS in view of   Curtiss et al. US 9,050,285 June 9, 2015 (Curtiss ‘285) and Curtiss et al US 2006/0140975 6/29/2006 (Curtiss ‘975) and Guirakhoo et al. US 2019/0030157 1/31/2019 with priority to provisional application 62/290,744 filed on Feb 3, 2016 and Zhu et al. Emerging Microbes and Infections (2016) 5, e22; doi:10.1038/emi.2016.48 published online March 16, 2016 and Ciaramella et al. WO2017/015463 1/26/2017 filed July 21 2016 is maintained.
 Curtiss ‘946 disclose a recombinant attenuated Salmonella vaccine (see paragraph 44, 45, 147-151, 208), that has the characteristics of in vivo regulated delayed attenuation, regulated delayed lysis and regulated delayed synthesis of antigens wherein the RASV  is used for delivery of heterologous antigens to the host cell. See paragraph 6-16 and paragraph 41.
The regulated delayed lysis and regulated delayed synthesis of heterologous antigen is delaying bacterium induced host programmed cell death to ensure delivery and or synthesis of the heterologous antigen. See paragraph 41.
Curtiss 946 disclose that the heterologous antigen is a viral antigen such as flavivirus antigen.  See paragraph 63, 96 and 97.
Curtiss 946 disclose codon optimization (for efficient expression in host cells) of the gene encoding the protective antigen to be expressed in the recombinant bacteria derivative e.g. Salmonella. See paragraph 229.
The recombinant Salmonella possesses one or more mutations that enables escape from the pathogen containing vesicle into the cytosol (i.e. endosomal escape, see paragraph 47) for regulated lysis for delivery of protein antigens to the proteosome to enhance induction of antigen specific cellular immune responses (see paragraph 47 and paragraph 266 (use of SopE2 fusion to rapidly ubiquinate and facilitate protein trafficking to the proteasome).
Curtiss ‘946  disclose regulated delayed lysis plasmid vector i.e. an extrachromosomal vector comprising a nucleic acid sequence that when expressed 
The regulated phenotypes are dependent on arabinose (see above and paragraph 53) and mannose (see paragraph 170 disclosing the pmi-2426 deletion mutant bacterium that grows in the presence of mannose, is capable of synthesizing a complete LPS O-antigen.  But non-phosphorylated mannose, which is the form required for bacterial uptake, is unavailable in vivo.  Hence, a bacterium comprising a .DELTA.pmi-2426 mutation loses the ability to synthesize LPS O-antigen serotype specific side chains after a few generations of growth in vivo.  
Curtiss ‘946 disclose the recombinant derivative comprises a DNA vaccine plasmid vector encoding the heterologous flavivirus antigens and for expressing said antigens in host cells such as animal or human. See paragraphs 88-94, 99-100.
Curtiss ‘946 disclose engineering the strains to synthesize the mono-phosphoryl lipid A, which is non-toxic and yet serves as an adjuvant agonist of both murine and human TLR4. See paragraph 60-61 and 208.
 Curtiss ‘946 disclose vaccine compositions comprising the recombinant derivative. See paragraph 190-197.
Curtiss ‘946 does not disclose that the flavivirus antigens are ZIKV antigens selected from glycosylated or non-glycosylated ZIKV capsid (C), membrane precursor (prM), envelope (E) proteins, NS1, NS2A, NS2B, NS3, NS4A, 2K, NS4B, NS5 fusion proteins comprising two or more of said glycosylated or non-glycosylated antigens which may, optionally, be codon optimized and/or engineered for translational acceleration or delay, said RASV comprising the following genetic modifications: 
ΔPmurA25::TT araC PBAD murA; ΔasdA27::TT araC PBAD c2 Δpmi-2426; Δ(wza-wcaM)-8 ΔrelA197::araC PBAD lacI TT; and ΔrecF126 ΔsifA26 


The recombinant Salmonella is capable of regulated expression by comprising at least one mutation such as ΔPmurA25::TT araC PBAD murA, ΔasdA27:TT araC PBADC2.
The recombinant Salmonella is also capable of regulated attenuation wherein the bacterium comprises at least one mutation such as Δpmi-2426.  See column 2 lines 45-67. See column 23-26.
The recombinant Salmonella also comprises the mutation Δ(wza-wcaM)-8 and comprises a ΔpagP81::Plpp lpxE mutation. See col. 10 lines 39-58.
Curtiss ‘285 disclose that the recombinant Salmonella comprises a vector comprising a nucleic acid sequence encoding at least one antigen of interest operably linked to a promoter (column 15 lines 48-53) regulated by  a repressor and if the repressor is LacI, then the LacI response promoters include Ptrc. See column 18 lines 15-30 and lines 54-55.
Curtiss ‘285 disclose a ΔrelA1123 or ΔrelA197::araC PBAD lacI TT mutations in the recombinant Salmonella in order to facilitate more rapid antigen expression. See col. 31 lines 46-67.
  	Curtiss ‘285 disclose ΔrecF mutation e.g. ΔrecF126.  RecF deficiency in one 
prevents recombination between extrachromosomal vectors that may lead to deletion of and/or alteration in one or more nucleic acid sequences encoding an antigen of interest if there is more than one extrachromosomal vectors introduced into the recombinant Salmonella. See paragraphs 214-216 and table 3 strain 3769 with ΔrecF126 mutation.
Curtiss ‘285 disclose the ΔPhilA::Ptrc Δlac088 hilA mutation in the recombinant Salmonella to increase the level of eukaryotic cell invasion. See column 32 lines 1-17.
With regard to the ΔpagP::Ptrc lpxE mutation recited in claim 57, Curtiss ‘285 disclose a ΔpagP mutation i.e. ΔpagP81 and expression of the lpxE under control of Plpp promoter  (see col. 10 lines 39-58, col. 29 lines 47-58). However, Curtiss’ 285 disclose trc promoter. See column 18 lines 15-30 and lines 54-55. The pagP deletion mutation and lpxE expression reduces fluid secretion by reducing toxicity of lipid A in the recombinant Salmonella. See column 31 lines 4-16.
Curtiss ‘285 disclose combining the one or mutations in the Salmonella. See column 32 lines 57-67 to column 33.
Curtiss ‘975 disclose recombinant attenuated Salmonella vaccine comprising ΔsifA26 mutation which enables the recombinant attenuated Salmonella to escape from the endosome escape after substantial colonization of lymphoid tissues. See paragraph 178 and the strain i.e. 8926 disclosing said deletion mutation in table 1 page 17.
Guirakhoo et al (reference is made to the pages of the provisional application) disclose Zika virus (ZIKV) is a flavivirus that is an emerging infectious disease with no approved preventive or therapeutic products to fight the ZIKV epidemic. Guirakoo et al disclose that a vaccine is urgently needed to prevent a Zika pandemic. See page 1-2 under background of the invention.
Guirakhoo et al disclose ZIKV antigens used for generating an immune response to Zika virus wherein the antigens are the pre-membrane-E (PrM-E) and a nonstructural NS protein. See page 2 lines 26-30 and page 8 lines 18-22. Guirakhoo et al disclose that the NS protein is NS1, NS2A, NS2B, NS3, NS4A, NS4B or NS5. See page 12 lines 19-21.
Zhu et al disclose that ZIKV viral antigens such as C, prM, E, and the NS antigens comprise O-glycosylation and N-glycosylation sites. See page 3 last bridging sentence of column 1 to lines 1-3 of column 2; figure 2.
Ciaramella et al disclose open reading frames encoding ZIKV antigenic polypeptide (see p. 46) and disclose that polynucleotides encoding ZIKV antigenic polypeptides can be codon optimized to match codon frequencies in host organisms, or to  remove or add translation modification sites in the encoded protein, for example, glycosylation sites and other codon-optimization uses disclosed therein. See p. 51 lines 17-31.

 The motivation to do so is that Curtiss ‘946 and Curtiss ‘285 and Curtiss ‘975 disclose mutations to be made to Salmonella carrier to yield a recombinant attenuated Salmonella carrier that is capable of regulated attenuation, that affects persistence of the bacterium in the host (i.e. biological containment), regulated lysis, regulated expression of heterologous antigen and reduces fluid secretion in the host as well as detoxifying lipid A of the Salmonella. Said mutations result in a recombinant attenuated Salmonella carrier that can be used to express ZIKV antigens as Curtiss ‘946 disclose that the recombinant attenuated Salmonella vaccine delivery platform can be used to deliver flavivirus antigens into the host cell and ZIKV is a medically important flavivirus pathogen as disclosed by Zhu and Guirakhoo et al also disclose the ZIKV antigen such as the PrM-E and NS proteins that can be used for inducing an immune response against Zika virus.
With regards to the optional codon optimization and glycosylated or non-glycosylated antigens, it would have been prima facie obvious to optionally codon optimize the ZIKV antigens to be expressed in said recombinant attenuated Salmonella as Zhu et al disclose that ZIKV viral antigens such as C, prM, E, and the NS antigens comprise O-glycosylation and N-glycosylation sites and Ciaramella et al disclose open reading frames encoding ZIKV antigenic polypeptide  and disclose that polynucleotides encoding ZIKV antigenic polypeptides can be codon optimized to remove  translation modification sites in the encoded protein, for example, glycosylation sites and Curtiss et al (‘946) teach that the polynucleotide encoding the heterologous flavivirus antigen can be codon optimized for efficient expression in host cell.

Regarding the additional ΔsseL116 and ΔtlpA181 mutation recited in claim 60 part B, Curtiss ‘946 discloses this mutation which reduces host cell pryoptosis/apoptosis to increase the efficiency of a DNA vaccine delivered by Salmonella. See Curtiss 946 at example 9 paragraph 223.

Response to Applicants’ Argument
Applicants argue that the combined teachings of the references fail to teach a RASV comprising a nucleic acid sequence encoding ZIKV antigens that elicit an immune response specific to ZIKV that does not cross react with other flaviviruses particularly a Dengue virus.
The combination of references meets the structural limitations of the recombinant attenuated Salmonella vaccine (RASV) as claimed and thus will also induce mucosal and systemic antibody responses and protective mucosal and systemic cellular immune responses specific to ZIKV and do not cross react with other flaviviruses. 


Allowable Subject Matter
Claim 61 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of the Claims

Claim 59 and 64 is withdrawn. Claims 42, 45-52, 54-58, 60, 62-63 and 67-69 are rejected. Claims 61 and 66 are objected to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645